NO. 07-01-0409-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JULY 26, 2002
                         ______________________________

                               ANTHONY RAY GREEN,

                                                       Appellant

                                            v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 351ST DISTRICT COURT OF HARRIS COUNTY;

                 NO. 874,095; HON. MARK KENT ELLIS, PRESIDING
                       _______________________________

Before BOYD, C.J., QUINN and REAVIS, J.J.

      Appellant Anthony Ray Green was convicted by a jury of burglary of a habitation

with intent to commit aggravated assault upon Judy Green. His sole point of error involves

the trial court’s refusal to exclude a photograph of Raymond Green, appellant’s uncle and

one of the victims of the assault. The photograph depicts Raymond’s nude upper torso,

i.e. stomach, chest, arms and head, as it appeared after he died of complications from the

assault. Also depicted are a sutured embalmer’s incision measuring approximately four

inches on the neck of the decedent and a hole in his abdomen (measuring one-half inch)

through which the decedent was fed before dying. According to appellant, the picture was
inadmissible because its prejudicial effect substantially outweighed its probative value.

This issue is identical to that raised in Cause No. 07-01-0408-CR, styled Anthony Ray

Green v. State, which also pends in this court. Consequently, we overrule the point of error

for the reasons expressed in our opinion issued this day in Cause Number 07-01-0408-CR

and affirm the judgment of the trial court.



                                                        Brian Quinn
                                                           Justice


Do not publish.




                                              2